Title: Enclosure: Timothy Pickering to Henry Knox, 27 September 1794
From: Pickering, Timothy
To: Knox, Henry


          
            (Copy)
            Sir,
            Kanandaigua [N.Y.] Sept. 27. 1794
          
          On the 20th I wrote you, that two runners had arrived the day before from Buffaloe Creek with a message urging me to hold the treaty there, that I had answered them that I had no authority to remove the Council fire and that the Treaty must be held at Kanandaigua. That upon receiving this answer, the runners replied that they were directed by the Chiefs to inform me that if I could not go to Buffaloe Creek they would meet me at Kanandaigua.
          Two runners arrived this afternoon with a message from Buffaloe Creek to inform me that the former runners reached that place on the 22d—that on the 23d and 24. the Indians held Councils and sent runners to the Grand river to inform the Mohawks where the treaty was to be held and to invite them to attend: that in five days from this time (which will be the

2d of October) the Indians at Buffaloe Creek “would rise from their seats” to come to Kanandaigua: and that the Cornplanter had returned home to collect his people and bring them to the Treaty.
          The time fixed for leaving Buffaloe Creek appears to have been calculated on the number of days necessary for the Mohawks to join them and for the Cornplanter to return and bring forward his people.
          Considering that it will take about seven days for the main body to come from Buffaloe Creek and that contingencies may occasion further delays I see very little chance of opening the Treaty for business till the middle of October—From what I have heard there will be a great assembly.
          Enquiring of the runners for news from the Westward they answered that a variety of Stor[i]es had been told, but that they believed none of them, that the last report was that General Wayne after driving the Shawanese and their associates and burning a number of their Towns had returned over the high Grounds to where the Waters ran into the Ohio. That when Brant was on his way westward he was met by two Shawanees who gave him this information. Upon which the Onondagas and Cayugas (some of both these nations live at Grand river) who accompanied him returned: but the Mohawks proceeded with him to the Westward. I am with great respect Sir Your most obedt Servant
          
            (signed) Timothy Pickering
          
          
            P.S. About 150 Indians have arrived from Oneida, and but a small number of the Onondagas from their reservation, most of their families there being sick.
          
        